Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toida et al. (US20160141685).
2.	Regarding claims 1-7, Toida teaches a fuel cell system (see Fig. below) comprising: a fuel cell that is supplied with a reaction gas to generate electricity; a plurality of auxiliary components used for power generation of the fuel cell; and a control device that causes the fuel cell to generate electricity when a predetermined scavenging start condition is satisfied and controls the auxiliary components using electric power generated by the fuel cell to perform a scavenging process of removing water in a flow path of the reaction gas using the reaction gas, during a stop period in which electric power is not supplied to a load from the fuel cell system (see Fig. below).
3.	Toida teaches a similar process as claimed by the Applicant and Toida teaches the same device claimed by Applicant, and as a result Toida fuel cell system can inherently perform the limitations in instant claims 1-7.


    PNG
    media_image1.png
    687
    947
    media_image1.png
    Greyscale


1.	Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyoshi et al. (US20180366753).
2.	Regarding claims 1, 2 and 7, Okuyoshi teaches a fuel cell system (see Fig. below) comprising: a fuel cell that is supplied with a reaction gas to generate electricity; a plurality of auxiliary components used for power generation of the fuel cell; and a control device that causes the fuel cell to generate electricity when a predetermined scavenging start condition is satisfied and controls the auxiliary components using electric power generated by the fuel cell to perform a scavenging process of removing water in a flow path of the reaction gas using the reaction gas, during a stop period in which electric power is not supplied to a load from the fuel cell system (see Fig. below).

    PNG
    media_image2.png
    793
    806
    media_image2.png
    Greyscale







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722